Matter of Salvatore A.M. (2017 NY Slip Op 07876)





Matter of Salvatore A.M.


2017 NY Slip Op 07876


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


1325 CAF 16-01455

[*1]IN THE MATTER OF SALVATORE A.M., RESPONDENT-APPELLANT. MONROE COUNTY PROBATION DEPARTMENT, PETITIONER-RESPONDENT. 


CHARLES PLOVANICH, ROCHESTER, FOR RESPONDENT-APPELLANT. 
MICHAEL E. DAVIS, COUNTY ATTORNEY, ROCHESTER (PAUL D. IRVING OF COUNSEL), FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered July 15, 2016 in a proceeding pursuant to Family Court Act article 7. The order, among other things, placed respondent in the custody of the Commissioner of Social Services of Monroe County for a period of 12 months. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Shannon R ., 278 AD2d 939, 939 [4th Dept 2000]).
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court